Citation Nr: 0105015	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  97-24 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
bilateral hearing loss, currently evaluated as noncompensably 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the RO.  

In August 1998, the veteran testified at a hearing at the RO 
before the undersigned Member of the Board.  

In a December 1998 decision, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim of service connection for tinnitus.  The 
Board also remanded the hearing loss claim for additional 
development of the record.  



REMAND

In July 2000, the veteran indicated that he wanted to appear 
for a videoconference hearing to offer testimony before a 
Member of the Board.  See 38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 20.704, 20.1304(a) (2000).  The 
Board notes that the Hartford, Connecticut, RO is not yet set 
up to conduct videoconference hearings; however, they are 
scheduled to be ready for such hearings later this year.  

Accordingly, in order to afford the veteran due process in 
this matter, this case must be REMANDED for the following 
action:

When prepared to do so, the RO should 
take appropriate steps in order to 
schedule the veteran for a 
videoconference hearing before a Member 
of the Board.  All indicated development 
should be undertaken in this regard.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


